Citation Nr: 1307514	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  05-06 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to VA compensation under 38 U.S.C. § 1151 for additional residuals of a right radial head fracture, resulting from treatment received in October 2001, with subsequent follow-up care, at the Milwaukee, Wisconsin, VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for compensation under 38 U.S.C. § 1151 for additional residuals of a right radial head fracture resulting from treatment received in October 2001, with subsequent follow-up care, at the Milwaukee, Wisconsin VAMC.

The claim was denied in a November 2007 Board decision, which was subsequently vacated in a March 2010 Memorandum Decision of the United States Court of Appeals for Veterans Claims (Court), which remanded the case to the Board for further evidentiary development and adjudication consistent with the Court's decision.  Specifically, the Court found that the Board erred by basing its decision on a VA examination report which did not indicate that a review of the claims file had been completed.

In November 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for development that included a VA examination and medical opinion addressing the questions raised by the § 1151 claim, in the context of a review of the relevant clinical history contained in the Veteran's claims file per the Court's Memorandum Decision.  

While an opinion was provided in February 2011, that opinion appeared to reference a broader VA examination which was not associated with the record.  The case was returned to the Board in January 2012, and subsequently remanded by the Board in February 2012 so as to obtain an additional VA examination and opinion.  That development having been completed, the issue is properly before the Board for adjudication.



FINDING OF FACT

The medical evidence does not demonstrate that any additional residuals of a right radial head fracture resulted from carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing medical treatment to the Veteran in the fall of 2001; the result of the injury and treatment was entirely foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional residuals of a right radial head fracture resulting from treatment received in October 2001, with subsequent follow-up care at the Milwaukee, Wisconsin, VAMC, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. § 3.361 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in September 2002, July 2006, and November 2010 of the criteria for establishing entitlement to benefits, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements required in this case.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

As for the duty to assist, pertinent medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, as directed by the February 2012 Board remand, a VA examination was provided in November 2012 so as to ascertain whether any permanent, additional right elbow disability was etiologically-related to October 2001 VA medical treatment and follow-up treatment.  

To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate, as the examiner included a thorough review of the file, as well as a physical examination, and provided findings relevant to the issue at hand following the examination.  The Veteran's complaints and lay history were also considered and discussed, as was prior medical evidence of record.  Rationale was provided with the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2012).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Entitlement to VA compensation under 38 U.S.C. § 1151 

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by the United States Congress.  See § 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the United States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that no showing of negligence was necessary for recovery under § 1151.  In pertinent part, Section 1151, as amended, reads as follows:

Compensation under this Chapter and dependency and indemnity compensation under Chapter 13 of this Title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and - 

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation 38 C.F.R. § 3.361 implements 38 U.S.C.A. § 1151.  38 C.F.R. § 3.361(b) states that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately. 

38 C.F.R. § 3.361(c) states that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of this paragraph and paragraph (d)(1) or (d)(2) of this section.  Claims based on additional disability or death due to training and rehabilitation services, or compensated work therapy program, must meet the causation requirements of paragraph (d)(3) of this section.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter. 

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for additional residuals of a right radial head fracture, resulting from treatment received in October 2001, to include follow-up visits thereafter.

While the VA examination conducted in February 2003 ultimately yielded a negative opinion, there was no indication that the examiner conducted a review of the claims file, as addressed by the Court which led to a vacated Board decision.  As such, the Board will not rely upon those findings within this decision.  Similarly, and as noted in the preceding section, the VA opinion dated in February 2011 was predicated on an examination report which was never associated with the record.  As such, the Board will not rely upon that opinion at this time.

The only opinion, therefore, which is adequate upon which to base this decision, was proffered in November 2012.  The examiner specifically indicated a review of the claims file, and an examination report was completed.  It was noted that the Veteran was struck by an automobile, as a pedestrian, in October 2001.  Per VA outpatient records, he was evaluated on October 19, 2001, for right arm pain.  X-ray evidence revealed a non-displaced fracture of the radial head, and he was treated with a splint.  Follow-up treatment, performed the following month, demonstrated decreased range of motion of the right elbow, and right elbow range of motion was from 30 degrees of extension to 130 degrees of flexion.  X-ray studies revealed that the fracture was healing properly.  The Veteran was scheduled for aggressive physical therapy to improve the range of motion at the right elbow.   One month later, the Veteran indicated that he could perform the physical therapy at home and that he had no right elbow pain.  He refused VA physical therapy.  In December 2001 and January 2002, the Veteran's right elbow range of motion was from 15 to 130 degrees, with a stable ligament examination. 

At the time of the examination, the Veteran continued to wear a sleeve on his right arm.  He reported that, along with heat pads, some relief from pain was afforded.  The Veteran continued to maintain an active lifestyle, to include cycling and walking longer distances.  He indicated that he experienced pain along the posterior radial aspect of his right elbow, with painful cracking.  He rated his pain at 6-7/10, worse with lifting and in cold weather.  Pain was occasionally 10/10, with flare-ups lasting for days at a time.  During these episodes, he also reported increased stiffness.  

On objective examination, flexion was to 120 degrees, with pain at 70 degrees.  Extension was to 10 degrees.  He was able to perform 3 repetitions, with flexion decreased to 110 degrees.  The elbow was stable to varus and valgus stress, with no effusion.  Degenerative findings were not indicated on x-ray testing.  Instead, radiographs showed a healed radial head fracture with a 1 mm joint depression.

The Veteran was diagnosed with a healed right radial head fracture with mild elbow stiffness.  It was noted that a non-displaced radial head fracture can frequently lead to elbow stiffness, and that this is occasionally unavoidable.  At the time of the incident in 2001, the Veteran, per the examiner, was appropriately treated with immobilization, which is provided for comfort, and provided a referral to orthopedic surgery for further evaluation.  The Veteran was seen by an orthopedist within one month, and the use of a splint was discontinued.  The Veteran was seen frequently thereafter, and he was referred to physical therapy, which he refused.  His range of motion did improve with exercises, with flexion to 130 degrees and extension to 15 degrees.  The examiner remarked that this range of motion was functional, and generally does not lead to significant limitations.  It was further noted that the Veteran was able to maintain a fairly high degree of function since that time, as he cycled frequently and was able to perform his activities of daily living.

As to the Veteran's persistent pain and stiffness, the examiner stated that such symptoms were a foreseeable and permanent outcome following this type of injury.  Based on that determination, the examiner opined that the Veteran's right elbow manifestations were more likely than not the result of the injury itself, and less likely than not a result of the treatment provided after the fact.  The examiner saw no evidence of carelessness, negligence, lack of proper still, error in judgment, or similar instance of fault on the part of the treating physicians.  It was also noted that the providers did exercise the degree of care that would be expected of a reasonable health care provider.

With regard to a hip condition, raised by a previous examiner, it was noted that there was no hip condition, and that the mention thereof was simply an error on the part of the examiner at that time.  It was reiterated that there was no hip condition that was caused by, or related to, the elbow condition or its subsequent treatment.

As to the lay evidence of record, to include the several statements submitted by the Veteran on behalf of his claim, he is competent to report an increase in right elbow pain following his October 2001 injury.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Again, acknowledgement is given to the Veteran's assertions that he has experienced pain, stiffness, weakness, and crepitus in his right elbow since October 2001.  In that regard, he is deemed competent to report such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a layperson without medical knowledge, training, and/or experience, he is not found to be competent to provide an opinion as to whether a complex medical diagnosis is linked to one traumatic event.  Opinions of that nature require a level of medical expertise that the Veteran has not been shown to possess.  Indeed, as discussed above, a medical expert has reviewed the claims file, examined the Veteran, and considered his personal statements, and ultimately determined that the Veteran's 1151 claim lacks merit based on objective testing and accepted medical principles.

Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  Here, there is no persuasive lay or medical evidence to support the Veteran's claim that VA treatment created additional disability following the 2001 accident.  

The objective medical evidence of record conclusively demonstrates that no additional disability affecting his right elbow was caused by, or was the unforeseeable consequence of, the October 2001 treatment.  The probative VA medical opinion of record indicated that the Veteran's right elbow pain, stiffness, and limitation of motion were common and foreseeable complications of the Veteran's injury, as opposed to the treatment therefor.  The opinion also found that there was no carelessness, negligence, lack of proper skill, error in judgment, or any fault on part of the medical care providers involved with the October 2001 treatment, to include follow-up care.  Further, there is no competent medical evidence of record which stands in contrast to the well-reasoned opinion of the November 2012 VA examiner.

After reviewing the totality of the relevant clinical evidence, the Board is compelled to conclude that the preponderance of such evidence is against the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional residuals of a right radial head fracture, resulting from treatment received in October 2001, with subsequent follow-up care, at the Milwaukee, Wisconsin VAMC.  His appeal is thus denied.  

It follows that there is not a state of equipoise in this instance so as to permit a favorable determination.  Therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

VA compensation under 38 U.S.C. § 1151 for additional residuals of a right radial head fracture, resulting from treatment received in October 2001, with subsequent follow-up care at the Milwaukee, Wisconsin, VA Medical Center (VAMC), is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


